DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang et al (2019/0349784).
Regarding claims 22 and 23, Tang discloses a method and a terminal (see terminal in figure 1) comprising: a receiver that receives a resource setting and a plurality of reporting settings corresponding to a channel state information-reference signal (CSI-RS) (see a relationship between the resource setting and the reporting setting indicated in the link and a CSI-RS in paragraph 0155); and a transmitter that, when an information corresponds to on (see the reference signal activation or deactivation indication information in paragraphs in paragraph 0042. Note that the activation means ON and the deactivation means OFF), transmits a report corresponding to the CSI-RS based on any of the reporting settings using the information, the information relating to the resource setting and the any of the reporting settings among the plurality of reporting settings (see a reporting setting based on the information about a relationship between the resource 
	Regarding claims 24, claim 24 claims a base station that is located at the other end of the communication with the terminal claimed in claim 22. The process is a reverse process of claim 23 performed by the terminal of claim 22. Claim 24 is, therefore, subject to the same rejection.
	Regarding claims 25, claim 25 is a system claim including the terminal of claim 22 and the base station of claim 24. Claim 25 is, therefore, subject to the same rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472